Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March27, 2015 (except for Note 16, as to which the date is March 10, 2017), with respect to the consolidated financial statements of NV5 Global, Inc. (formerly NV5 Holdings, Inc.) included in the Annual Report on Form 10-K for the year ended December31, 2016. We consent to the incorporation by reference of said report in the Registration Statements of NV5 Global, Inc. (formerly NV5 Holdings, Inc.) on Forms S-3 (File No. 333-212149 and File No. 333-206644) and Forms S-8 (File No. 333-212159, File No. 333-212150 and File No. 333-187963). /s/ GRANT THORNTON LLP Fort Lauderdale, Florida March 10, 2017
